                                                             10/05/20 Page 1 of 3 01
                  Case 1:01-cr-00455-LMB Document 1965 Filed'^"0                  PageID# 457
                                                                                ^.4Al^px;oM




                                                                                                                            f^)l[Atf
                                                                         CtaUK U.S. UISTPICT COUfff
                                                                            ALEXANDRIA.VIRGINIA   lA^   I              /v
                                                                                                        cokJ^/rr_A n                             r.


C9^( Lc^( ZcP •



3             £L:              H(r                        ^/y                  C^JidrJncfc-fJ dcjc[i
                                cio2 ^ c                  r'ptc^cor (R^ y                     t>t C^-t^^C^C ^—R.                   ^ ^^<Cl^
                                    r^''^/V T cPM. r,o( c^ k O ~Xc< crCr^ -e
                             f^         ■ f      —\ i !^ L^ ic^ >a ^c^r^pyCrof/irr'=^
                                                                     y ''      7      r^
                                                                                       I- tjir l^e^e
                                                                                               /     //
R[            lyi un          FoeL^ei^^i                                           . /iR(y^f roL-frp(( Ser rJ/^(7(^/7
                S              e f C-^f^                  D cPl^CPc(r-y( f^                       y^-o lO ^C^f cpff                j'<is>
c^-cy idk               (0. cxx o-ry      r^l,        r         dl.
                                                               { r> (^                    -^c <?




 I \yl    yi^cp              iC          jy Cs cy         10 { ^ rr f Ccs^[^^1 Af<y ie_H_

A/                       rx oar//e^
                         r\ r r r- - ^ .I.-
                                               i i-Lo G ,/P M                           ct.^f ,o /enrdr
                                                                                                /                  /
                                                                                                                        fi^        .   ■
                                                                                                                                                      L
          hi f n^ctx-F-. Lf IPf^
                              ( fiy Ui />ni—UUl ik                                            —                    y- ,n /             ■ ■ /P / {
                        7           /j        /// /       .c      w --7
                                                                  ,               /                 /        U., . . J.
 ^t^ro( f'f-^'" /r^lf r^frd^rr.f j'i,^vo(y<> f^chi^y df(^c^ H-i e H/cOf^
                        \fot.'i(fY                        '!■'! d edn                                                  —
              <y u.          L r-a g^ry-^ f<-o ^                           ^ror r                              fy ly CP'J                  r/jceztis?.
          ¥
 14               <iP              r Af r'^k rj<P In (                    / i f>  —rp(                         <ig> tyL^/^vr^le>


 pr-x { ^ (A-                       (
       'b'/^l           S-                            llyi i^^rdy:^ cr.!                rp( /^■P dp                [f M                L>
   (             C c            X
                                                                                                            rot z>7 ^ Y'coc^
                         o




                                                                                      ^rof r CO 9^^ cptd^ AT-g^ c                            ,
Case 1:01-cr-00455-LMB Document 1965 Filed 10/05/20 Page 2 of 3 PageID# 458
Case 1:01-cr-00455-LMB Document 1965 Filed 10/05/20 Page 3 of 3 PageID# 459
